Exhibit 10.2
 
 
 
 



--------------------------------------------------------------------------------

 
 
 
BMW MANUFACTURING L.P.,
as Grantor and UTI Beneficiary,
and
BNY MELLON TRUST OF DELAWARE,
formerly known as The Bank of New York (Delaware),
as Vehicle Trustee





 
2016-2
FORM OF VEHICLE TRUST
SUPPLEMENT

Dated as of October 13, 2016
 



 
 

--------------------------------------------------------------------------------

 
 
 

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page


ARTICLE I -
DEFINITIONS
1
1.1
Definitions
1
1.2
Interpretive Provisions
5
ARTICLE II -
CREATION OF THE 2016-2 SUBI
6
2.1
Creation of 2016-2 SUBI Assets and the 2016-2 SUBI
6
2.2
Transfer of 2016-2 SUBI Interests
7
2.3
Issuance and Form of 2016-2 SUBI Certificate
7
2.4
Actions and Filings
8
2.5
Termination of the 2016-2 SUBI
8
2.6
Representations and Warranties of Vehicle Trustee
9
2.7
Duties and Powers of Vehicle Trustee
9
ARTICLE III -
2016-2 SUBI ACCOUNTS
10
3.1
2016-2 SUBI Collection Account
10
3.2
Reserve Fund
10
3.3
Investment of Monies in 2016-2 SUBI Collection Account
11
ARTICLE IV -
2016-2 SUBI PLEDGE
11
4.1
Registration of 2016-2 SUBI Pledge
11
ARTICLE V -
MISCELLANEOUS PROVISIONS
11
5.1
Amendment
11
5.2
Governing Law
12
5.3
Notices
12
5.4
Severability of Provisions
13
5.5
Effect of Supplement on Vehicle Trust Agreement
13
5.6
No Petition
13
5.7
Prohibited Directions
14
5.8
Trust Termination
14
5.9
Third Party Beneficiaries
14
5.10
Communications with Rating Agencies
14
5.11
Waiver of Jury Trial
15

 
 
i

--------------------------------------------------------------------------------

 
EXHIBITS
         
Exhibit A ‑ Schedule of 2016-2 Leases and 2016-2 Vehicles
A‑1
Exhibit B ‑ Form of 2016-2 SUBI Certificate
B‑1



ii

--------------------------------------------------------------------------------

This 2016-2 Vehicle Trust Supplement, dated as of October 13, 2016, is between
BMW Manufacturing L.P., an Indiana limited partnership, as grantor and initial
beneficiary (in such capacities, the “Grantor” and the “UTI Beneficiary”,
respectively) and BNY Mellon Trust of Delaware, formerly known as The Bank of
New York (Delaware), a Delaware banking association, as trustee (in such
capacity, the “Vehicle Trustee”).
RECITALS
WHEREAS, pursuant to that certain trust agreement, dated as of August 30, 1995,
as amended and restated as of September 27, 1996, as further amended as of May
25, 2000 and December 1, 2006 (the “Vehicle Trust Agreement”), among the parties
hereto, Financial Services Vehicle Trust, a Delaware statutory trust (the
“Vehicle Trust”), will take assignments and conveyances of and hold in trust
various Trust Assets (as such term is defined in the Vehicle Trust Agreement);
WHEREAS, BMW Financial Services NA, LLC, a Delaware limited liability company
(“BMW FS”), as servicer (in such capacity, the “Servicer”), BMW Manufacturing
L.P., as UTI Beneficiary, and the Vehicle Trust have entered into that certain
servicing agreement, dated as of August 30, 1995 (the “Basic Servicing
Agreement”), which provides for, among other things, the servicing of the Trust
Assets by the Servicer;
WHEREAS, pursuant to the Vehicle Trust Agreement, from time to time the Vehicle
Trustee, on behalf of the Vehicle Trust and at the direction of the UTI
Beneficiary, will cause the Servicer pursuant to the Servicing Supplement to
identify, allocate and segregate on the books and records of the Vehicle Trust
certain Trust Assets and create and issue one or more special units of
beneficial interest (each, a “SUBI”), the beneficiaries of which generally will
be entitled to the net cash flows arising from such Trust Assets;
WHEREAS, the parties hereto desire to supplement the Vehicle Trust Agreement (as
so supplemented by this Supplement, the “SUBI Trust Agreement”) to create one
SUBI (the “2016-2 SUBI”);
WHEREAS, the parties hereto desire to identify and allocate to the 2016-2 SUBI a
separate portfolio of Trust Assets consisting of leases (the “2016-2 Leases”),
the vehicles which are leased under the 2016-2 Leases (the “2016-2 Vehicles”)
and certain other related assets; and
WHEREAS, the parties hereto also desire to issue one certificate evidencing a
beneficial interest in the 2016-2 SUBI (the “2016-2 SUBI Certificate”).
NOW, THEREFORE, in consideration of the mutual agreements herein contained, and
of other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:
ARTICLE I - DEFINITIONS
1.1            Definitions.  Capitalized terms used herein that are not
otherwise defined shall have the meanings ascribed thereto in the Vehicle Trust
Agreement, the Servicing Agreement or

--------------------------------------------------------------------------------



the Indenture, as the case may be.  Whenever used herein, unless the context
otherwise requires, the following words and phrases shall have the following
meanings:
“2016-2 Leases” has the meaning set forth in Section 2.1(a).
“2016-2 SUBI” has the meaning set forth in the Recitals.
“2016-2 SUBI Account” means the 2016-2 SUBI Collection Account and any other
trust account established with respect to the 2016-2 SUBI.
“2016-2 SUBI Assets” has the meaning set forth in Section 2.1(a).
“2016-2 SUBI Certificate” has the meaning set forth in the Recitals.
“2016-2 SUBI Collection Account” means the trust account established pursuant to
Section 3.1(a).
“2016-2 SUBI Portfolio” means the portfolio of assets of the 2016-2 SUBI,
including the 2016-2 Leases and 2016-2 Vehicles.
“2016-2 Vehicles” has the meaning set forth in Section 2.1(a).
“ALG Residual Value” means the residual value of the vehicle set forth as the
ALG Residual Value in the lease schedule attached as Exhibit A hereto, which
shall be the lesser of (i) the ALG residual values of the 2016-2 Vehicles at the
scheduled termination of the related 2016-2 Leases at the time the
related 2016-2 Lease was signed and (ii) the ALG residual values of the 2016-2
Vehicles at the scheduled termination of the related 2016-2 Leases provided by
ALG in August 2016.
“Back-up Security Agreement” means that certain back-up security agreement,
dated as of October 13, 2016, among the Vehicle Trust, the UTI Beneficiary, the
Transferor, the Issuer and the Indenture Trustee, as amended or supplemented
from time to time.
“Bank” means BNY Mellon Trust of Delaware, formerly known as The Bank of New
York (Delaware).
“Basic Documents” means the Vehicle Trust Agreement, the Basic Servicing
Agreement, this Supplement, the Servicing Supplement, the SUBI Certificate
Transfer Agreement, the Trust Agreement, the Indenture, the Asset
Representations Review Agreement, the Issuer SUBI Certificate Transfer
Agreement, the Control Agreement, the Back-up Security Agreement, the Issuer
Administration Agreement, the Underwriting Agreement, the 2016-2 SUBI
Certificate and the Securities, as the same may be amended, supplemented or
modified from time to time (but in each case only to the extent that any such
amendment, supplement or modification relates to the 2016-2 SUBI or the 2016-2
SUBI Assets).
“Basic Servicing Agreement” has the meaning set forth in the Recitals.
“Center” has the meaning set forth in the Servicing Supplement.
2

--------------------------------------------------------------------------------



“Certificate Distribution Account” has the meaning set forth in the Trust
Agreement.
“Certificateholder” means, as of any date, the Person in whose name the Trust
Certificate is registered.
“Closing Date” means October 13, 2016.
“Contract Residual Value” means the residual value of a 2016-2 Vehicle set forth
in the related 2016-2 Lease.
“Control Agreement” has the meaning set forth in the Trust Agreement.
“Cutoff Date” means the close of business on August 31, 2015.
“Deposit Date” means, with respect to a Collection Period, the Business Day
preceding the related Payment Date.
“Eligible Lease” means a Lease that has been validly assigned to the Vehicle
Trust by a Center as of the Closing Date and for which the related Vehicle is
one which the Vehicle Trust or the Vehicle Trustee on behalf of the Vehicle
Trust shall have good and marketable title as of the Closing Date.
“Fitch” means Fitch Ratings, Inc.
“Holder” means the holder from time to time of a SUBI Certificate.
“Indenture” means that certain indenture, dated as of October 13, 2016, between
the Indenture Trustee and the Issuer, as amended or supplemented from time to
time.
“Indenture Trustee” means Citibank, N.A., a national banking association, in its
capacity as trustee under the Indenture.
“Issuer” means the BMW Vehicle Lease Trust 2016-2, a Delaware statutory trust.
“Issuer SUBI Certificate Transfer Agreement” means that certain issuer SUBI
certificate transfer agreement, dated as of October 13, 2016, between the
Transferor and the Issuer, as amended or supplemented from time to time.
“Maturity Date” has the meaning set forth in the Servicing Supplement.
“Note” has the meaning set forth in the Indenture.
“Note Distribution Account” has the meaning set forth in the Indenture.
“Other SUBI” means any SUBI other than the 2016-2 SUBI.
“Other SUBI Portfolio” means any SUBI Portfolio other than the 2016-2 SUBI
Portfolio.
“Outstanding Amount” has the meaning set forth in the Indenture.
3

--------------------------------------------------------------------------------



“Owner Trustee” means Wilmington Trust, National Association, a national banking
association, as trustee of the Issuer, or any successor thereto in such
capacity.
“Payment Date” means the 20th day of each month or if not a Business Day, the
next succeeding Business Day, commencing with the first Payment Date on November
21, 2016.
“Payment Date Certificate” has the meaning set forth in the Indenture.
“Payment Date Advance Reimbursement” has the meaning set forth in the Servicing
Supplement.
“Permitted Investments” has the meaning set forth in the Indenture.
“Rating Agency” means, with respect to the 2016-2 SUBI, each of Fitch and S&P.
“Registered Pledgee” means, with respect to the 2016-2 SUBI Certificate, the
Person listed in the registration books maintained by the Vehicle Trustee as the
registered pledgee of the 2016-2 SUBI Certificate.
“Required Deposit Rating” means, with respect to a depository institution or
trust company, either (a) the short-term unsecured debt obligations of such
entity are rated in the highest short-term rating category by each Rating
Agency, (b) such entity is a depository institution or trust company having
corporate trust powers and a long-term unsecured debt rating acceptable to each
Rating Agency or (c) the related trust account is maintained in the corporate
trust department of the Indenture Trustee.
“Related Beneficiary” means BMW Auto Leasing LLC, and any successor thereto.
“Reserve Fund” has the meaning set forth in the Trust Agreement.
“S&P” means S&P Global Ratings.
“Sales Proceeds” has the meaning set forth in the Servicing Supplement.
“Securities” means the Notes and the Trust Certificates.
“Securitization Value” has the meaning set forth in the Servicing Supplement.
“Securityholder” means a registered holder of a Note or a Trust Certificate.
“Servicing Agreement” means the Basic Servicing Agreement as supplemented by the
Servicing Supplement, as amended or supplemented from time to time.
“Series Vehicle Trustee” has the meaning set forth in Section 2.1(d).
“Servicing Fee” has the meaning set forth in the Servicing Supplement.
4

--------------------------------------------------------------------------------



“Servicing Supplement” means that certain 2016-2 servicing supplement to the
Basic Servicing Agreement, dated as of October 13, 2016, among the parties to
the Basic Servicing Agreement.
“Statutory Trust Act” means Chapter 38 of Title 12 of the Delaware Code, 12 Del.
C. Section 3801 et seq, as the same may be amended from time to time.
“SUBI” has the meaning set forth in the Recitals.
“SUBI Certificate Transfer Agreement” means that certain SUBI certificate
transfer agreement, dated as of October 13, 2016, between BMW Manufacturing L.P.
and the Transferor, as amended or supplemented from time to time.
“SUBI Collections” has the meaning set forth in the Indenture.
“SUBI Trust Agreement” has the meaning set forth in the Recitals.
“Supplement” means this 2016-2 vehicle trust supplement to the Vehicle Trust
Agreement, as amended or supplemented from time to time.
“Transferor” means BMW Auto Leasing LLC, a Delaware limited liability company,
and its successors.
“Trust Agreement” means that certain trust agreement, as amended and restated as
of October 13, 2016, between the Owner Trustee and the Transferor.
“Trust Certificate” has the meaning set forth in the Trust Agreement.
“Trust Certificateholder” has the meaning set forth in the Trust Agreement.
“Trust Estate” has the meaning set forth in the Indenture.
“Underwriting Agreement” means that certain underwriting agreement dated as of
October 4, 2016, among the Transferor, BMW FS and Credit Suisse Securities (USA)
LLC, as representative of the several underwriters named therein.
“UTI Beneficiary” has the meaning set forth in the Recitals.
“Vehicle Trust” has the meaning set forth in the Recitals.
“Vehicle Trust Agreement” has the meaning set forth in the Recitals.
“Vehicle Trustee” has the meaning set forth in the Recitals.
1.2            Interpretive Provisions.  For all purposes of this Supplement,
except as otherwise expressly provided or unless the context otherwise requires,
(i) terms used herein include, as appropriate, all genders and the plural as
well as the singular, (ii) references to this Supplement include all Exhibits
hereto, (iii) references to words such as “herein”, “hereof” and the like shall
refer to this Supplement as a whole and not to any particular part, Article or
Section herein,
5

--------------------------------------------------------------------------------



(iv) references to an Article or Section such as “Article Two” or “Section 2.1”
shall refer to the applicable Article or Section of this Supplement, (v) the
term “include” and all variations thereof shall mean “include without
limitation,” and (vi) the term “proceeds” shall have the meaning ascribed to
such term in the UCC.
ARTICLE II - CREATION OF THE 2016-2 SUBI
2.1            Creation of 2016-2 SUBI Assets and the 2016-2 SUBI.
(a)            Pursuant to Section 5.2(a) of the Vehicle Trust Agreement, the
UTI Beneficiary hereby directs the Vehicle Trustee to cause the Servicer
pursuant to the Servicing Supplement to identify, allocate and segregate or to
cause to be identified, allocated and segregated to the 2016-2 SUBI on the books
and records of the Vehicle Trust a separate portfolio of Trust Assets consisting
of Eligible Leases meeting the requirements set forth in Section 2.15 of the
Servicing Supplement, the related Leased Vehicles and other associated Trust
Assets owned by the Vehicle Trust and not allocated to any SUBI or reserved for
allocation to any Other SUBI (or acquired by the Vehicle Trust but not yet
allocated to, or reserved for allocation to any specific portfolio).  Such Trust
Assets (the “2016-2 SUBI Assets”) shall be accounted for and held in trust
independently from all other Trust Assets within the Vehicle Trust.  Based upon
their identification and allocation by the Servicer pursuant to the Servicing
Supplement, the Vehicle Trustee hereby identifies and allocates as 2016-2 SUBI
Assets the Leases more particularly described on Exhibit A hereto (the “2016-2
Leases”), the Leased Vehicles more particularly described on Exhibit A hereto
(the “2016-2 Vehicles”) and the related Trust Assets described above, each such
2016-2 SUBI Asset to be identified on the books and accounts of the Vehicle
Trust as being allocated to the 2016-2 SUBI and to be held for the benefit of
the Holder of the 2016-2 SUBI Certificate.
(b)            [Reserved].
(c)            Pursuant to Section 5.2(a) of the Vehicle Trust Agreement, the
Vehicle Trustee hereby creates one separate portfolio of SUBI Assets which shall
be known as the “2016-2 SUBI”.  The 2016-2 SUBI shall represent a special unit
of beneficial interest solely in the 2016-2 SUBI Assets.  Exhibit A shall set
forth as to each 2016-2 Lease or 2016-2 Vehicle, as the case may be, the
(i) vehicle identification number, (ii) date of origination, (iii) ALG Residual
Value, (iv) Contract Residual Value, (v) Securitization Value as of the Cutoff
Date, (vi) Monthly Payment and (vii) number of months remaining from the Cutoff
Date to the month in which the Maturity Date occurs.
(d)            The Vehicle Trustee accepts the appointment pursuant to Section
7.6(d) of the Vehicle Trust Agreement and Section 3806(b)(2) of the Statutory
Trust Act and agrees to act as a trustee (the “Series Vehicle Trustee”) of the
2016-2 SUBI Assets for the benefit of the UTI Beneficiary and the Issuer under
the trust created by this Supplement as a separate beneficial owner of the
2016-2 SUBI, subject to the terms and conditions of the Vehicle Trust Agreement
and this Supplement.  The Vehicle Trustee shall be treated and shall have the
same rights and obligations in respect of the 2016-2 SUBI Assets as does the
Vehicle Trustee under the Vehicle Trust Agreement in respect of the Trust
Assets.  In furtherance thereof, the provisions of Sections 6.2, 6.3, 6.4, 6.5,
6.6, 7.3, 7.4, 7.5, 7.6 and 7.8 of the Vehicle Trust Agreement are
6

--------------------------------------------------------------------------------



hereby incorporated herein by reference thereto; provided, however, that all
references to the Beneficiary shall be deemed to reference the UTI Beneficiary,
except that all references to the Beneficiary in Section 6.4(b) and Section
6.4(c) shall be deemed to reference the Registered Pledgee, all references to
Trust Assets shall be deemed to reference the 2016-2 SUBI Assets and all
references to the Vehicle Trust shall, for the avoidance of doubt, be deemed to
refer to the Vehicle Trust with respect to the 2016-2 SUBI; and provided,
further, that such provisions of the Vehicle Trust Agreement shall be construed
by the parties hereto in a manner that gives effect to the intent thereof within
the context of the related applicable provisions hereof.  Notwithstanding
anything to the contrary contained herein or in the Vehicle Trust Agreement,
including without limitation, Sections 6.5, 7.8 and 8.1 of the Vehicle Trust
Agreement, the fees, expenses, and indemnification owed to the Vehicle Trustee
pursuant to the Vehicle Trust Agreement shall be paid by the Servicer and no
recourse may be had to the 2016-2 SUBI Assets for any such amounts.
(e)            The Vehicle Trust is hereby authorized to enter into and perform
its obligations under the Basic Documents to which it is a party and the Vehicle
Trustee is hereby authorized to execute and deliver such Basic Documents on
behalf of the Vehicle Trust.
(f)            The foregoing complies with Section 5.2 of the Vehicle Trust
Agreement.
2.2            Transfer of 2016-2 SUBI Interests.  Interests in the 2016-2 SUBI
may not be transferred or assigned by the UTI Beneficiary, and any such
purported transfer or assignment shall be deemed null, void and of no effect;
provided, however, that the 2016-2 SUBI Certificate and the interests in the
2016-2 SUBI represented thereby may be (i) sold to the Transferor pursuant to
the SUBI Certificate Transfer Agreement, (ii) sold, transferred and assigned by
the Transferor absolutely, or a security interest therein granted, to the Issuer
and (iii) pledged by the Issuer to the Indenture Trustee.  Each such transfer
shall be registrable upon surrender of the 2016-2 SUBI Certificate to be
transferred for registration of the transfer at the corporate trust office of
the Vehicle Trustee or of any successor Vehicle Trustee, accompanied by a
written instrument of transfer in form satisfactory to the Vehicle Trustee or
such successor duly executed by the Holder thereof or such Holder’s attorney
duly authorized in writing, and thereupon a new 2016-2 SUBI Certificate of a
like aggregate fractional undivided interest will be issued to the designated
permitted transferee.
2.3            Issuance and Form of 2016-2 SUBI Certificate.
The 2016-2 SUBI shall be represented by the 2016-2 SUBI Certificate which shall
represent a beneficial interest in the 2016-2 SUBI and the 2016-2 SUBI Assets,
as further set forth herein.  The 2016-2 SUBI Certificate shall be substantially
in the form of Exhibit B attached hereto, with such appropriate insertions,
omissions, substitutions and other variations as are required by this Supplement
and may have such letters, numbers or other marks of identification and such
legends and endorsements placed thereon as may, consistent herewith and with the
Vehicle Trust Agreement, be directed by the UTI Beneficiary.  Any portion of the
2016-2 SUBI Certificate may be set forth on the reverse thereof, in which case
the following reference to the portion of the text on the reverse shall be
inserted on the face thereof, in relative proximity to and prior to the
signature of the Vehicle Trustee executing such 2016-2 SUBI Certificate:
7

--------------------------------------------------------------------------------



Reference is hereby made to the further provisions of this certificate set forth
on the reverse hereof, which provisions shall for all purposes have the same
effect as if set forth at this place.
The 2016-2 SUBI Certificate shall be printed, typewritten, photocopied or may be
produced in any other manner as may, consistent herewith and with the Vehicle
Trust Agreement, be determined by the UTI Beneficiary.  The 2016-2 SUBI
Certificate and the interest in the 2016-2 SUBI evidenced thereby shall
constitute a “security” within the meaning of Section 8‑102(a)(15) of the UCC
and a “certificated security” within the meaning of Section 8‑102(a)(4) of the
UCC.
On the Closing Date, pursuant to Section 4.1 hereof, the Indenture Trustee
shall, and thereafter for so long as the lien of the Indenture is in place, be
registered as the Registered Pledgee of the 2016-2 SUBI Certificate held by the
Issuer and pledged as part of the Trust Estate to secure the Issuer’s
obligations under the Indenture.  Notwithstanding the foregoing, the Issuer
shall be entitled to exercise any and all rights or powers of a Holder
hereunder, in the absence of an Indenture Default (as defined in the Indenture)
under the Indenture.
As required by Section 5.2(b) of the Vehicle Trust Agreement, the 2016-2 SUBI
Certificate shall contain an express written waiver of any claim by any Holder
to any proceeds or assets of the Vehicle Trustee and to all of the Trust Assets,
including the UTI Assets, other than those from time to time included within the
2016-2 SUBI Portfolio as 2016-2 SUBI Assets and those proceeds or assets derived
from or earned by such 2016-2 SUBI Assets.
2.4            Actions and Filings.  The UTI Beneficiary and the Vehicle Trustee
at the written direction and expense of the Servicer, shall undertake all future
actions and activities as may be deemed reasonably necessary by the Servicer
pursuant to the Servicing Agreement to perfect (or evidence) and confirm the
initial creation of and allocation of Trust Assets to the 2016-2 SUBI, including
without limitation preparing UCC financing statements to be filed by the
Servicer and executing and delivering all related filings, documents or writings
as may be deemed reasonably necessary by the Servicer hereunder or under any
other Basic Document.  The UTI Beneficiary hereby irrevocably makes and appoints
each of the Vehicle Trustee and the Servicer, and any of their respective
officers, employees or agents, as the true and lawful attorney‑in‑fact of the
UTI Beneficiary (which appointment is coupled with an interest and is
irrevocable) with power to sign on behalf of the UTI Beneficiary any financing
statements, continuation statements, security agreements, mortgages,
assignments, affidavits, letters of authority, notices or similar documents
necessary or appropriate to be executed or filed pursuant to this Section.
2.5            Termination of the 2016-2 SUBI.
(a)            In connection with any purchase by the Servicer of the corpus of
the Issuer pursuant to Section 2.19 of the Servicing Supplement, the succession
of the Servicer to the interest in the 2016-2 SUBI represented by the 2016-2
SUBI Certificate, should all of the interest in the 2016-2 SUBI thereafter be
held by the holder or holders of the UTI Certificates, whether by transfer, sale
or otherwise, then upon the direction of such holders, the 2016-2 SUBI shall be
terminated, the 2016-2 SUBI Certificate shall be returned to the Vehicle Trustee
and canceled and the Servicer shall reallocate all 2016-2 SUBI Assets to the
UTI.
8

--------------------------------------------------------------------------------



(b)            Pursuant to the Indenture, upon the sale of the Trust Estate
pursuant to Section 5.04 of the Indenture, the Indenture Trustee may direct the
Issuer promptly to sell the Trust Estate, including the 2016-2 SUBI Assets
(other than amounts on deposit in the Distribution Accounts), in a commercially
reasonable manner and on commercially reasonable terms.  In connection with any
such sale, or the sale of the Trust Estate pursuant to Section 5.04 of the
Indenture, the 2016-2 SUBI Assets shall be distributed at the direction of the
Owner Trustee or the Indenture Trustee, as applicable, and the purchaser shall
take delivery of such 2016-2 SUBI Assets.  The Vehicle Trustee and the other
parties hereto shall reasonably cooperate with the Owner Trustee or the
Indenture Trustee, as applicable, to cause the related 2016-2 Vehicles to be
retitled, if applicable, as directed by the purchaser.  Following such sale,
this Supplement shall terminate and the 2016-2 SUBI shall be terminated;
provided however such termination shall affect the Vehicle Trust only insofar as
such termination relates to the 2016-2 SUBI.  Such termination shall not entitle
the legal representatives of the 2016-2 SUBI or any Holder of the 2016-2 SUBI
Certificate to take any action for a partition or winding up of the Vehicle
Trust or any Trust Assets except with respect to the 2016-2 SUBI Assets and the
rights, obligations and liabilities of the parties hereto shall not otherwise be
affected.  As set forth in Section 5.01 of the Indenture, promptly after the
occurrence of any bankruptcy, insolvency or termination proceeding with respect
to the Issuer, the Issuer shall give the Vehicle Trustee written notice of such
event.  Pursuant to the Indenture, the proceeds of a sale of the 2016-2 SUBI
Assets shall be distributed by the Indenture Trustee, as set forth in Section
5.04 of the Indenture.
2.6            Representations and Warranties of Vehicle Trustee.  The Vehicle
Trustee hereby reaffirms, as of the date hereof, the representations, warranties
and covenants set forth in Section 7.7 of the Vehicle Trust Agreement, on which
the Grantors and UTI Beneficiary, each of their permitted assignees and pledgees
and each Registered Pledgee and Holder or Related Beneficiary of the 2016-2 SUBI
Certificate (and beneficial owner of any portion thereof, including the Issuer
and the Trust Certificateholders) may rely; provided, however, that in lieu of
the representations set forth in Section 7.7(e) of the Vehicle Trust Agreement, 
the Vehicle Trustee represents, warrants and covenants that the office where the
Bank keeps its records concerning the transactions contemplated hereby is
located at 100 White Clay Center, Suite 102, P.O. Box 6995, Newark,
Delaware 19711.  For purposes of this Section, any reference in Section 7.7 of
the Vehicle Trust Agreement to the Vehicle Trust Agreement shall be deemed to
constitute references to the SUBI Trust Agreement.
2.7            Duties and Powers of Vehicle Trustee.
(a)            The Vehicle Trustee undertakes to perform such duties (and only
such duties), take such actions (and only such actions) and refrain from taking
such actions (and only such actions), as are expressly specified in this
Supplement and the Vehicle Trust Agreement, or upon receipt of indemnity
satisfactory to it for its fees and expenses, as may be directed, solely and
exclusively, by the UTI Beneficiary in a manner, as evidenced by an opinion of
counsel delivered to the Vehicle Trustee, not contrary to the terms of this
Supplement or the other Basic Documents.
(b)            The Vehicle Trustee shall not be personally liable for (x)
special, consequential or punitive damages, however styled, including, without
limitation, lost profits, (y)
9

--------------------------------------------------------------------------------



the acts or omissions of any nominee, correspondent, clearing agency or
securities depository through which it may hold the Vehicle Trust’s securities
or (z) any losses due to forces beyond the reasonable control of the Vehicle
Trustee, including, without limitation, strikes, work stoppages, acts of war or
terrorism, insurrection, revolution, nuclear or natural catastrophes or acts of
God and interruptions, loss or malfunctions of utilities, communications or
computer (software and hardware) services.
(c)            The Vehicle Trustee shall not be deemed to have knowledge of any
fact or event, including any event of default, unless a responsible officer of
the Vehicle Trustee has actual knowledge thereof or unless written notice of
such fact or event is received by a responsible officer and such notice
references the fact or event and the mere delivery of reports or other
information to the Vehicle Trustee shall not constitute actual or constructive
knowledge or notice of the contents thereof.
ARTICLE III - 2016-2 SUBI ACCOUNTS
3.1            2016-2 SUBI Collection Account.
(a)            With respect to the 2016-2 SUBI, pursuant to the Servicing
Supplement, the Servicer shall establish, and pursuant to the Indenture, the
Indenture Trustee shall maintain, in the name of the Issuer, for the exclusive
benefit of the holders of interests in the 2016-2 SUBI, the 2016-2 SUBI
Collection Account.  The 2016-2 SUBI Collection Account initially shall be
established with the corporate trust department of Citibank, N.A., a national
banking association, as Indenture Trustee.  If the 2016-2 SUBI Collection
Account is no longer maintained in the corporate trust department of the
Indenture Trustee, and the Indenture Trustee at any time does not have the
ratings specified in either clause (a) or (b) of the definition of “Required
Deposit Rating,” the Servicer shall, with the assistance of the Indenture
Trustee, as necessary, cause the 2016-2 SUBI Collection Account to be moved to
an eligible institution having the ratings specified in either clause (a) or (b)
of the definition of “Required Deposit Rating”.  The 2016-2 SUBI Collection
Account shall relate solely to the 2016-2 SUBI and the 2016-2 SUBI Assets, and
funds therein shall not be commingled with any other monies, except as otherwise
provided for in or contemplated by the SUBI Trust Agreement or in the Servicing
Agreement.  All deposits into the 2016-2 SUBI Collection Account shall be made
as described in Section 2.2 of the Servicing Agreement.
(b)            Pursuant to the Indenture, on each Deposit Date and Payment Date,
pursuant to the instructions from the Servicer, the Indenture Trustee shall make
such deposits to and withdrawals from the 2016-2 SUBI Collection Account as set
forth in the Servicing Supplement and the Indenture.
(c)            Any transfer of funds to a Holder of the 2016-2 SUBI Certificate
shall be made as directed pursuant to the Basic Documents.
3.2            Reserve Fund.  Pursuant to Section 5.01 of the Trust Agreement,
the Transferor shall establish and the Indenture Trustee shall maintain the
Reserve Fund (a) with the Indenture Trustee, until the Outstanding Amount is
reduced to zero, and (b) thereafter with the Owner Trustee.  Deposits and
withdrawals from the Reserve Fund shall be made as directed pursuant to
10

--------------------------------------------------------------------------------



the Basic Documents, including Section 8.04(b) of the Indenture.  Pursuant to
the Indenture, the Reserve Fund shall be under the sole dominion and control of
the Indenture Trustee.
3.3            Investment of Monies in 2016-2 SUBI Collection Account.  Pursuant
to the Indenture, all amounts held in the 2016-2 SUBI Collection Account shall
be invested by the Indenture Trustee until the Deposit Date, at the written
direction of the Servicer, in Permitted Investments.  Any investment earnings on
the 2016-2 SUBI Collection Account will be taxable to the holder of the Trust
Certificate.  As set forth in Section 8.05(d) of the Indenture, on each Deposit
Date, all net income or other gain from the foregoing investments in respect of
the related Collection Period shall be deposited by the Issuer into the 2016-2
SUBI Collection Account.  In the absence of such written investment direction,
any amounts on deposit shall remain uninvested.
ARTICLE IV - 2016-2 SUBI PLEDGE
4.1            Registration of 2016-2 SUBI Pledge.
The parties hereto hereby acknowledge the Issuer’s pledge, assignment, and grant
to the Indenture Trustee, for the benefit of the holders of the Notes, under the
Indenture of a security interest in the 2016-2 SUBI Certificate together with
all rights appurtenant thereto and proceeds thereof, to secure the Notes. The
Vehicle Trustee hereby acknowledges such pledge, assignment, and grant of
security interest, and the Vehicle Trustee agrees to cause the Indenture Trustee
to be listed in the Certificate Register as the Registered Pledgee of the 2016-2
SUBI Certificate. The Issuer has caused the Vehicle Trustee to deliver the
2016-2 SUBI Certificate to the Indenture Trustee, as Registered Pledgee, who
shall have the rights with respect thereto described herein and in the
Indenture.


ARTICLE V - MISCELLANEOUS PROVISIONS
5.1            Amendment.
(a)            Subject to any applicable provisions of the Vehicle Trust
Agreement, this Supplement (and, accordingly, the Vehicle Trust Agreement as it
relates to the 2016-2 SUBI) may be amended by the parties hereto:
(i)        without the consent of the Holders; provided, that any such action
will not, in the good faith judgment of the parties hereto, materially and
adversely affect the interest of any Holder; and
(ii)        from time to time (including to change the manner in which the
Reserve Fund is funded or to eliminate the Reserve Fund, or to change the
remittance schedule for depositing SUBI Collections and other amounts into the
2016-2 SUBI Collection Account) upon receipt of the consent of the Noteholders
holding at least a majority of the aggregate principal balance of the Notes and,
to the extent affected thereby, the consent of Certificateholders holding at
least a majority of the aggregate principal balance of the Certificates, for the
purpose of adding any provision to, or changing in any manner the rights of the
Notes or Certificates, provided however, that to the extent that any such
amendment
11

--------------------------------------------------------------------------------



materially affects the UTI or any Other SUBI, the 2016-2 SUBI Certificate or the
2016-2 SUBI Assets, such amendment shall require the consent of at least a
majority of the Holders affected thereby; in addition, to the extent that
(A) such amendment shall increase or reduce in any manner the amount of, or
accelerate or delay the timing of, collections or payments in respect of the
2016-2 SUBI or the 2016-2 SUBI Certificate or distributions required to be made
on any Securities or (B) reduce the percentage of the aggregate principal amount
of Securities required to consent to any such amendment, any such amendment
shall require the consent of all the Holders or holders of 100% of all
outstanding Securities, as the case may be.
(b)            An Opinion of Counsel is required to be delivered to the Vehicle
Trustee to the effect that after such amendment, for federal income tax
purposes, the Vehicle Trust will not be treated as an association (or a publicly
traded partnership) taxable as a corporation.
(c)            Any amendment to this Supplement shall amend the Vehicle Trust
Agreement only insofar as such amendment relates to the 2016-2 SUBI.
(d)            Any amendment to this Supplement shall be deemed not to
materially and adversely affect the interests of any holder of Notes, if the
Rating Agency Condition is satisfied.
(e)            The Vehicle Trustee may, but shall not be obligated to, enter
into any such amendment which adversely affects its rights, duties or
immunities, under the SUBI Trust Agreement or otherwise.  Prior to executing any
amendment to this Supplement, the Vehicle Trustee shall be entitled to receive
and rely upon an Opinion of Counsel as contemplated by Section 10.1 of the
Vehicle Trust Agreement.
Any amendment of the Vehicle Trust Agreement entered into after the execution of
this Supplement shall be ineffective as to the 2016-2 SUBI and the rights,
obligations, estates and entitlements of the 2016-2 SUBI Portfolio created
thereby and each beneficiary of the 2016-2 SUBI, and each party to this
Supplement, and the 2016-2 SUBI shall continue in effect in all respects as
though such amendment to the Vehicle Trust Agreement had not been executed
(including any amendment to Section 10.1(b) thereof) unless such amendment has
been approved in writing by any Registered Pledgee (who will be considered to be
the Indenture Trustee, acting at the direction of Noteholders holding at least a
majority of the Outstanding Amount of the Notes or such other percentage of
holders of the Notes specified in the Indenture as required to consent to a
particular amendment or supplement), and otherwise by the Holder of the 2016-2
SUBI Certificate.  The Indenture Trustee shall be notified promptly of any
amendments to this Supplement.
5.2            Governing Law.  This Supplement shall be created under and
governed by and construed under the internal laws of the State of Delaware,
without regard to any otherwise applicable principles of conflict of laws.
5.3            Notices.  The notice provisions of Section 10.3 of the Vehicle
Trust Agreement shall apply equally to this Supplement.  A copy of each notice
or other writing required to be delivered to the Vehicle Trustee pursuant to the
SUBI Trust Agreement also shall be delivered to the Owner Trustee at Rodney
Square North, 1100 North Market Street, Wilmington, Delaware 19890, Attention:
Corporate Trust Administration; and to the Servicer at 300 Chestnut Ridge
12

--------------------------------------------------------------------------------



Road, Woodcliff Lake, New Jersey 07677 (telecopier no. (201) 307-9286),
Attention:  General Counsel.
5.4            Severability of Provisions.  If any one or more of the covenants,
agreements, provisions or terms of this Supplement (including any amendment
hereto) shall be for any reason whatsoever held invalid, then such covenants,
agreements, provisions or terms shall be deemed severable from the remaining
covenants, agreements, provisions or terms of this Supplement, as the same may
be amended, and shall in no way affect the validity or enforceability of the
other provisions of the SUBI Trust Agreement or of the 2016-2 SUBI Certificate
or the rights of the Holders or Registered Pledgees thereof.  To the extent
permitted by applicable law, the parties hereto waive any provision of law that
renders any covenant, agreement, provision or term of this Supplement, as the
same may be amended, invalid or unenforceable in any respect.
5.5            Effect of Supplement on Vehicle Trust Agreement.
(a)            Except as otherwise specifically provided herein or unless the
context otherwise requires, (i) the parties hereto shall continue to be bound by
all provisions of the Vehicle Trust Agreement and (ii) the provisions set forth
herein shall operate either as additions to or modifications of the extant
obligations of the parties under the Vehicle Trust Agreement, as the context may
require.  In the event of any conflict between this Supplement and the Vehicle
Trust Agreement in respect of the 2016-2 SUBI, the provisions of this Supplement
shall prevail.
(b)            For purposes of determining the obligations of the parties hereto
under this Supplement with respect to the 2016-2 SUBI, except as otherwise
indicated by the context, general references in the Vehicle Trust Agreement to
(i) a SUBI Account shall be deemed to refer more specifically to a 2016-2 SUBI
Account, (ii) the SUBI shall be deemed to refer more specifically to the 2016-2
SUBI, (iii) a SUBI Account shall be deemed to refer more specifically to the
2016-2 SUBI Collection Account, (iv) a SUBI Asset shall be deemed to refer more
specifically to a 2016-2 SUBI Asset, (v) a SUBI Supplement shall be deemed to
refer more specifically to this Supplement and (vi) a Servicing Supplement shall
be deemed to refer more specifically to the Servicing Supplement.
(c)            Notwithstanding the foregoing, Section 5.6 of the Vehicle Trust
Agreement shall not be applicable in connection with this Supplement.
5.6            No Petition.  Each of the parties hereto and each Holder of, or
each Registered Pledgee of, by acceptance of the 2016-2 SUBI Certificate, or in
the case of the Registered Pledgee, by acceptance of the pledge of such 2016-2
SUBI Certificate, hereby covenant and agree that prior to the date that is one
year and one day after the date upon which all obligations and payments under
the Securitized Financing have been paid in full, they will not (and, to the
fullest extent permitted by applicable law, the Indenture Trustee shall not have
the power to) institute against, or join any Person in instituting against any
Holder, any Registered Pledgee, the UTI Beneficiary (and the general partner of
the UTI Beneficiary that is a partnership, or the managing member of the UTI
Beneficiary that is a limited liability company), the Vehicle Trustee, the
Vehicle Trust, any Special Purpose Affiliate (and the general partner of any
Special Purpose Affiliate that is a partnership, or the managing member of any
Special Purpose Entity that is a limited liability company) that holds a
beneficial interest in the Vehicle Trust, the Issuer,
13

--------------------------------------------------------------------------------



the Indenture Trustee, the Transferor or any Affiliate or beneficiary of the
same, any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding or other proceedings under any United States federal or state
bankruptcy or similar law.  This Section shall survive the complete or partial
termination of the SUBI Trust Agreement, the resignation or removal of the
Vehicle Trustee under the SUBI Trust Agreement and the complete or partial
resignation or removal of the Servicer.
5.7            Prohibited Directions.  As provided by Section 5.2(d) of the
Vehicle Trust Agreement, none of the UTI Beneficiary, the holder of the 2016-2
SUBI Certificate or the Registered Pledgee shall direct the Vehicle Trustee (i)
to take any action that would cause the 2016-2 SUBI Portfolio to be
substantively consolidated into any Other SUBI Portfolio such that it will have
its separate existence disregarded in the event of a bankruptcy of the UTI
Beneficiary, the Vehicle Trust, or an Other SUBI or the UTI, (ii) to commingle
any of the assets of the 2016-2 SUBI Portfolio with the assets of any Other SUBI
Portfolio or the UTI Portfolio, (iii) to maintain the corporate, financial and
accounting books and records and statements of the 2016-2 SUBI Portfolio, if
any, in a manner such that they cannot be separated from those of any Other SUBI
Portfolio or the UTI Portfolio, (iv) to take any action that would cause (a) the
funds and other assets of the 2016-2 SUBI Portfolio, if any, not to be
identifiable on the bank accounts, corporate records and books of account, if
any, of the 2016-2 SUBI Portfolio and (b) the Vehicle Trust to pay, other than
from the assets of the 2016-2 SUBI Portfolio, any obligations or indebtedness of
any kind incurred by the 2016-2 SUBI Portfolio and payable by the Vehicle Trust
pursuant to the SUBI Trust Agreement, (v) to maintain the assets and liabilities
of the 2016-2 SUBI Portfolio so that they are not readily ascertainable from
those of any Other SUBI Portfolio or the UTI Portfolio and subject to
segregation without requiring substantial time or expense to effect and account
for such segregated assets and liabilities), (vi) to file a voluntary petition
as a debtor under the federal bankruptcy code or any similar insolvency law or
on behalf of the Vehicle Trust or the 2016-2 SUBI Portfolio or (vii) to take any
actions with respect to the 2016-2 SUBI Portfolio except in its capacity as the
Vehicle Trustee or Series Vehicle Trustee, as the case may be.  The Servicer
shall have the right to take any action on behalf of the Issuer to enforce the
foregoing provisions of this Section 5.7 for the benefit of the Issuer and of
the Other SUBI Portfolios or the UTI Portfolio.
5.8            Trust Termination.  Notwithstanding Section 9.1(b) of the Vehicle
Trust Agreement, the UTI Beneficiary shall not direct that the Vehicle Trust
dissolve prior to payment in full of all amounts owed under the Vehicle Trust
Agreement, the Trust Agreement and the Indenture and under any Securitized
Financing in connection with an Other SUBI.
5.9            Third Party Beneficiaries.  The Holder and Registered Pledgee of
the 2016-2 SUBI Certificate (including the Issuer and the Indenture Trustee),
and their respective successors, permitted assigns and pledgees are third-party
beneficiaries of the Vehicle Trust Agreement and this Supplement, insofar as
they apply to the 2016-2 SUBI.
5.10            Communications with Rating Agencies.   If the Vehicle Trustee
shall receive any written or oral communication from any Rating Agency (or any
of their respective officers, directors or employees) with respect to the
transactions contemplated hereby or under the Basic Documents or in any way
relating to the Notes, the Vehicle Trustee agrees to refrain from communicating
with such Rating Agency and to promptly (and, in any event, within one
14

--------------------------------------------------------------------------------



Business Day) notify the Administrator of such communication.  The Vehicle
Trustee agrees to coordinate with the Administrator with respect to any
communication to a Rating Agency and further agrees that in no event shall the
Vehicle Trustee engage in any oral communication with respect to the
transactions contemplated hereby or under the Basic Documents or in any way
relating to the Notes with any Rating Agency (or any of their respective
officers, directors or employees) without the participation of the
Administrator.
5.11            Waiver of Jury Trial.   EACH PARTY HERETO AND EACH HOLDER HEREBY
KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY AND ALL RIGHTS IT MAY HAVE
TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION BASED ON, OR ARISING OUT OF,
UNDER, OR IN CONNECTION WITH, THIS SUPPLEMENT.
[SIGNATURE PAGE FOLLOWS]
15

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Grantor and UTI Beneficiary, and the Vehicle Trustee
have caused this Supplement to be duly executed by their respective officers as
of the day and year first above written.
BMW MANUFACTURING L.P.,
  as Grantor and UTI Beneficiary


By:      BMW FACILITY PARTNERS, LLC,
               as General Partner



          
     By:                                                                                      
                               Name:
                              Title:
By:                                                                                      
                             Name:
                             Title:
BNY MELLON TRUST OF DELAWARE, as Vehicle Trustee


By:                                                                                              
          Name:
          Title:
 

--------------------------------------------------------------------------------

EXHIBIT A
SCHEDULE OF 2016-2 LEASES AND 2016-2 VEHICLES
[Omitted.  Copies on file with the Servicer and the Owner Trustee.]
A-1

--------------------------------------------------------------------------------

EXHIBIT B
FORM OF 2016-2 SUBI CERTIFICATE
FINANCIAL SERVICES VEHICLE TRUST
2016-2 SPECIAL UNIT OF BENEFICIAL INTEREST CERTIFICATE
No. R‑___
evidencing a fractional undivided interest in all 2016-2 SUBI Assets (as defined
below).
This 2016-2 Special Unit of Beneficial Interest Certificate does not represent
an interest in or obligation of BMW Financial Services NA, LLC, BNY Mellon Trust
of Delaware or any of their respective affiliates, except to the extent
described below.
THIS CERTIFIES THAT ________________ is the registered owner of a nonassessable,
fully‑paid, undivided interest in the 2016-2 SUBI Assets owned by Financial
Services Vehicle Trust (the “Trust”).
The Trust was created pursuant to a trust agreement, dated as of August 30,
1995, as amended, supplemented or restated from time to time (the “Vehicle Trust
Agreement”), among BMW Manufacturing L.P. (“BMW LP”), as grantor and initial
beneficiary (in such capacities, the “Grantor” and the “UTI Beneficiary”,
respectively), and BNY Mellon Trust of Delaware, formerly known as The Bank of
New York (Delaware), as trustee (the “Vehicle Trustee”).
This certificate is a duly authorized 2016-2 SUBI Certificate, and is issued
under and is subject to the terms, provisions and conditions of the Vehicle
Trust Agreement and the 2016-2 vehicle trust supplement thereto, dated as of
October 13, 2016 (the “2016-2 SUBI Supplement” and, together with the Vehicle
Trust Agreement, the “SUBI Trust Agreement”).  To the extent not otherwise
defined herein, capitalized terms used herein have the meanings assigned thereto
in the SUBI Trust Agreement.  By acceptance of this 2016-2 SUBI Certificate, the
Holder hereof assents to the terms and conditions of the SUBI Trust Agreement
and agrees to be bound thereby.  A summary of certain of the pertinent
provisions of the SUBI Trust Agreement is set forth below.
The assets of the Trust allocated to the 2016-2 SUBI will generally consist of
(i) cash capital, (ii) the 2016-2 Leases and (iii) the 2016-2 Vehicles and all
of the Trust’s rights thereunder, including the right to proceeds arising
therefrom or in connection therewith.
Under the Vehicle Trust Agreement, from time to time the UTI Beneficiary may
direct the Vehicle Trustee to issue to or upon the order of the UTI Beneficiary
one or more certificates (each, a “SUBI Certificate”) representing a beneficial
interest in certain specified Vehicles, Leases and related Trust Assets (such
assets, the “SUBI Assets”).  Upon the issuance of the SUBI Certificates relating
to the SUBI Assets, the beneficial interest in the Trust and the Trust Assets
represented by the UTI shall be reduced by the amount of the Trust Assets
represented by such SUBI Certificates.  This certificate evidences an interest
in all 2016-2 SUBI Assets, was
B-1

--------------------------------------------------------------------------------



issued pursuant to the 2016-2 SUBI Supplement and represents a beneficial
interest in the 2016-2 SUBI Assets.
The UTI and the 2016-2 SUBI shall each constitute a separate series of the Trust
pursuant to Section 3806(b)(2) of the Statutory Trust Act for which separate and
distinct records shall be maintained.  The 2016-2 SUBI Certificate and the
interest in the 2016-2 SUBI represented thereby constitutes a “security” within
the meaning of Section 8‑102(a)(15) of the UCC and a “certificated security”
within the meaning of Section 8‑102(a)(4) of the UCC.
The 2016-2 SUBI Supplement may be amended by the parties thereto upon the terms
and subject to the conditions set forth in the 2016-2 SUBI Supplement.
The Holder, by acceptance of this 2016-2 SUBI Certificate, and any Registered
Pledgee, by acceptance of the pledge of this 2016-2 SUBI Certificate, covenants
and agrees that prior to the date that is one year and one day after the date
upon which all obligations under each Securitized Financing have been paid in
full, it will not institute against, or join any other Person in instituting
against any Holder, any Registered Pledgee, the UTI Beneficiary (and the general
partner of the UTI Beneficiary that is a partnership, or the managing member of
the UTI Beneficiary that is a limited liability company), the Vehicle Trustee,
the Trust, any Special Purpose Affiliate (and the general partner of any Special
Purpose Affiliate that is a partnership, or the managing member of any Special
Purpose Affiliate that is a limited liability company) that holds a beneficial
interest in the Trust, the Issuer, the Indenture Trustee, the Transferor or any
Affiliate or beneficiary of the same, any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceeding or other Proceedings under any
federal or state bankruptcy or similar law.  Such covenant shall survive the
termination of the SUBI Trust Agreement, the resignation or removal of the
Vehicle Trustee under the SUBI Trust Agreement or the complete or partial
resignation of the Servicer.
The Holder hereof or owner of a beneficial interest herein hereby (i) expressly
waives any claim it may have to any proceeds or assets of the Vehicle Trustee
and to all of the Trust Assets, including UTI Assets, other than those from time
to time included within the 2016-2 SUBI Portfolio as 2016-2 SUBI Assets and
those proceeds or assets derived from or earned by such 2016-2 SUBI Assets and
(ii) expressly subordinates in favor of the Holder of an Other SUBI Certificate
or a UTI Certificate any claim to any assets of an Other SUBI or UTI Assets
that, notwithstanding the waiver contained in clause (i), may be determined to
exist.
The Vehicle Trustee shall keep the certificate register with respect to this
2016-2 SUBI Certificate, and the Holder of this 2016-2 SUBI Certificate shall
notify the Vehicle Trustee of any change of address or instructions on the
distribution of funds.
Upon the dissolution of the Trust with respect to the 2016-2 SUBI, the 2016-2
SUBI shall be terminated and the 2016-2 SUBI Certificates shall be returned to
the Vehicle Trustee for cancellation.  Such a termination shall not effect a
termination of the Trust or of any Other SUBI that is in existence at the time
of such termination.
The Trust or the UTI may terminate upon the terms and subject to the conditions
set forth in the SUBI Trust Agreement.
B-2

--------------------------------------------------------------------------------



No SUBI or SUBI Certificate shall be transferred or assigned except to the
extent specified in the SUBI Trust Agreement or in any related Supplement and,
to the fullest extent permitted by applicable law, any such purported transfer
or assignment other than as so specified shall be deemed null, void and of no
effect under the SUBI Trust Agreement.  Notwithstanding the foregoing, the SUBI
Certificate and the interest in the SUBI evidenced thereby may be
(i) transferred, assigned or pledged to any Special Purpose Affiliate or
(ii) transferred, assigned or pledged by the Related Beneficiary or a Special
Purpose Affiliate to or in favor of (A) a trustee for one or more trusts or
(B) one or more other entities, in either case solely for the purpose of
securing or otherwise facilitating one or more Securitized Financings.
This 2016-2 SUBI Certificate shall be governed by and construed under the
internal laws of the State of Delaware, without regard to any otherwise
applicable principles of conflict of laws.
Unless this 2016-2 SUBI Certificate shall have been executed by an authorized
officer of the Vehicle Trustee, by manual signature, this 2016-2 SUBI
Certificate shall not entitle the holder hereof to any benefit under the SUBI
Trust Agreement or be valid for any purpose.
B-3

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, BNY Mellon Trust of Delaware, as Vehicle Trustee of the
Trust and not in its individual capacity, has caused this 2016-2 SUBI
Certificate to be duly executed.
Dated:  __________, 2016
FINANCIAL SERVICES VEHICLE TRUST


By:        BNY MELLON TRUST OF DELAWARE,
           not in its individual capacity but solely as Vehicle Trustee


By:                                                                  
                          
             Name:
             Title:
B-4

--------------------------------------------------------------------------------

FOR VALUE RECEIVED, the undersigned hereby sells, transfers and assigns unto
______________ the within 2016-2 SUBI Certificate, and all rights thereunder,
hereby irrevocably constituting and appointing _____________ as attorney to
transfer said 2016-2 SUBI Certificate on the books of the certificate registrar,
with full power of substitution in the premises.
Dated:  _____________________


______________________________


By:                                                            
                                  
             Name:
             Title:
 
 
 
B-5